Citation Nr: 1738771	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-35 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative disc disease, L5 with radiculopathy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to June 6, 2011.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife 



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1981 to May 1995. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a Notice of Disagreement (NOD) in February 2009 and a Statement of the Case (SOC) was issued in September 2009.  The Veteran submitted his VA Form 9 in September 2009.  The RO issued Supplemental SOCs in March 2010 and July 2011.  

The Veteran appeared before the undersigned at a hearing in July 2014, and the transcript is of record. 

In June 2006, the Veteran claimed entitlement to a TDIU in conjunction with his claim for an increased rating for his degenerative disc disease, L5 with radiculopathy.  In an April 2008 rating decision, the RO denied the claim for a TDIU. Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending. Thus, though the Veteran did not submit a notice of disagreement against the April 2013 rating decision, entitlement to a TDIU must still be considered in conjunction with the June 2006 claim for an increased rating on appeal.  

These issues were remanded by the Board in September 2014.  The claim of entitlement to TDIU was granted effective June 6, 2011, by the RO.  However, as the Veteran's claim for TDIU originated with his claim for an increased rating for degenerative disc disease, L5 with radiculopathy in June 2006, the question remains whether the Veteran is entitled to a TDIU prior to June 6, 2011.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the Veteran's claims.

The Veteran was last provided a VA examination in conjunction with his service-connected degenerative disc disease, L5 with radiculopathy in October 2015, which is contemporaneous in time.  Nonetheless, the Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the prior VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  

The issue of entitlement to a TDIU prior to June 6, 2011, is inextricably intertwined with the claim discussed above.  As the case is being remanded for a new VA examination, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on his ability to perform the physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service-connected degenerative disc disease, L5 with radiculopathy.  The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the thoracolumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the degenerative disc disease, L5 with radiculopathy of thoracolumbar spine results in incapacitating episodes, and indicate the total duration of any episodes. 
2.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to increased ratings and entitlement to TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Bethany L. Buck
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




